Citation Nr: 1701433	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-41 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher rating for an anxiety disorder, not otherwise specified, currently rated as 30 percent disabling prior to November 5, 2012, 50 percent disabling from November 5, 2012 to February 1, 2015, and 70 percent disabling thereafter. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a bilateral shoulder disability. 

4.  Entitlement to service connection for a bilateral foot and ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in October 2012.  A transcript of this hearing is associated with the record. 

In September 2014, the increased rating and service connection claims on appeal were remanded for additional development by the agency of original jurisdiction (AOJ) in two separate decisions of the Board.  The claims have now returned to the Board for further appellate action and are all addressed in this single decision.  


FINDINGS OF FACT

1.  Prior to February 2, 2015, the Veteran's anxiety disorder, not otherwise specified, most nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  From February 2, 2015, the Veteran's anxiety disorder, not otherwise specified, most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

3.  A chronic low back disability was not present in service or until years thereafter and is not etiologically related to active duty service.  

4.  A chronic bilateral shoulder disability was not present in service or until years thereafter and is not etiologically related to active duty service.  

5.  A chronic bilateral foot and ankle disability was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  Prior to February 2, 2015, the criteria for a 50 percent rating, but not higher, for an anxiety disorder, not otherwise specified, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2016).

2.  From February 2, 2015, the criteria for a rating in excess of 70 percent for an anxiety disorder, not otherwise specified, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2016).

3.  A chronic low back disability was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

4.  A chronic bilateral shoulder disability was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

5.  A chronic bilateral foot and ankle disability was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for an anxiety disorder, not otherwise specified was awarded in a September 2010 rating decision.  An initial 10 percent evaluation was assigned effective February 9, 2009.  The September 2012 rating decision on appeal granted an increased 30 percent evaluation effective November 1, 2011.  Staged increased ratings were also awarded in a March 2015 rating decision and the Veteran's anxiety disorder is currently rated as 30 percent disabling prior to November 5, 2012, 50 percent disabling from November 5, 2012 to February 1, 2012 and 70 percent disabling from February 2, 2012.  The Veteran contends that increased ratings are warranted as his service-connected anxiety results in greater impairment than contemplated by the current ratings.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's anxiety disorder is currently evaluated under Diagnostic Code 9413 for an unspecified anxiety disorder, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that a rating of 50 percent is warranted for the Veteran's anxiety disorder prior to February 2, 2015; from that date onward, a 70 percent evaluation is appropriate. 

Prior to February 2, 2015, the Veteran manifested many of the symptoms specifically contemplated by a 50 percent evaluation for an anxiety disorder under the general rating formula.  During VA and VA Medical Center (VAMC) examinations, the Veteran reported experiencing anxiety, depression, impairment to memory and concentration, and disturbances to motivation and mood.  The Veteran also identified more general symptoms of anxiety including chronic sleep impairment, irritability, low energy, and frequently intrusive thoughts.  

The Board finds that prior to February 2, 2015 the Veteran's anxiety disorder symptoms most nearly approximate moderate severity and are of similar severity, frequency, and duration as those contemplated by a 50 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The December 2011 VA examiner characterized the Veteran's overall mental health symptomatology as moderate and the Veteran's VAMC provider specifically found that he met the criteria for a 50 percent evaluation on a November 2012 Disability Benefits Questionnaire (DBQ).  The Veteran's psychiatric impairment was also characterized as mild to moderate during a mental health evaluation at the VAMC in August 2011.  The Global Assessment of Functioning (GAF) scores assigned throughout the claims period range support a finding of mild to moderate impairment, with scores ranging from 65 to 55.  See Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 ).  It is therefore clear that the Veteran's symptomatology during this period most nearly approximates moderate and a 50 percent evaluation. 

The Board has considered whether a rating in excess of 50 percent is warranted prior to February 2, 2015, but finds that the Veteran's anxiety disorder did not manifest symptoms that most nearly approximate a higher evaluation.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The evidence does not establish the Veteran manifested any deficiencies to judgment or a thought disorder during the claims period.  In November 2011 at that VAMC, he manifested a mildly circumstantial thought process, but the content was reality based and a thought disorder was not diagnosed.  The Veteran also consistently denied suicidal ideation during this period and characterized his thoughts of death as "rare" during periodic psychological testing at the VAMC.  He remained close to his children, grandchildren, and wife of over 40 years.  The Veteran reported to his VAMC provider in November 2011 that he did not have a lot of friends and consistently reported feeling irritable and having angry outbursts and verbal confrontations with his wife.  However, he also stated in October 2013 that he enjoyed playing golf and in September 2015 reported that he enjoyed working with customers at his job as a barber.  Thus, while the Veteran clearly manifested some social impairment due to service-connected anxiety and its effect on his mood, it did not significantly impair his ability to enjoy some activities and interact with his family and customers. 

With respect to occupational impairment, the Board notes that the Veteran was self-employed as a barber throughout the period prior to February 2, 2015.  VA treatment records establish that while the Veteran may have transitioned from full time to part time employment during this period, he still maintained his barbershop business.  In March 2012, he reported to his VA psychiatrist that he planned to work less and move toward retirement in order to spend more time with his grandchildren.  The Veteran also stated that he had lost some customers due to his irritable mood.  His VAMC psychiatrist noted on the November 2012 DBQ that the Veteran had recently left his job as a barber, but this information is not consistent with other VAMC records that document the Veteran worked regularly during this period.  In fact, in September 2014 the Veteran stated that he was doing well and was still working four days a week.  He planned to retire in approximately three years and enjoyed working with his customers.  Though he was frustrated with work, he described it as "manageable."  Therefore, the Veteran's occupational impairment due to service-connected anxiety was no more than moderate during the period prior to February 2, 2015, and is contemplated by a 50 percent evaluation.   

In light of the Veteran's close relationship with his family, his moderate social and occupational impairment, the absence of any deficiency to judgment or thought processes, and his anxiety symptomatology that most nearly approximates moderate, the Board finds that a rating in excess of 50 percent prior to February 2, 2015 is not warranted.  

From February 2, 2015, the Veteran is currently in receipt of a 70 percent evaluation for an anxiety disorder.  The Board finds that a total evaluation is not appropriate as the service-connected disability does not most nearly approximate the criteria for a 100 percent rating.  A 100 percent rating is warranted if the service-connected anxiety disorder causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In this case, the Veteran has clearly not demonstrated total occupational and social impairment.  He continued to work part time throughout the claims period and reported during a VAMC mental health visit in March 2016 that he planned to sell his barbershop and retire to Florida in the near future.  The February 2015 VA examiner found that the Veteran's anxiety symptomatology met the criteria for a 70 percent evaluation with deficiencies to most areas, but there had been little change since 2011.  The Veteran remained married, still enjoyed golfing, and stated during the February 2015 VA examination that he was a member of several veterans' organizations and liked to socialize with the other members.  He continued to struggle with anxiety symptoms and impairment due to irritability, ongoing sleep disturbance, and mild memory loss, but the February 2015 VA examiner concluded that the Veteran's symptoms had a moderate impact on his social and occupational functioning and did not preclude employment.  In short, the Veteran has maintained meaningful social relationships and continued to manage his business throughout this period.  It is therefore clear that he does not manifest total occupational and social impairment and does not have symptoms of similar severity, frequency, and duration as those contemplated by a total schedular rating.  The service-connected anxiety disorder does not warrant an increased 100 percent rating at any time during the period beginning February 2, 2015.

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher scheduler rating other than that discussed above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's anxiety disorder.  The Veteran's psychiatric disorder is manifested by symptoms such as anxiety, depression, insomnia, a low mood, intrusive thoughts, and occupational and social impairment.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's condition.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's psychiatric disorder is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is also an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged that he is unemployable due to his service-connected anxiety disorder and the Board finds that a claim for TDIU was not initiated during the course of the current appeal.  The Board also observes that the Veteran continued to work as a barber and manage his own business throughout the claims period.  Although he indicated in March 2016 that he was planning to retire soon, he did not report that his retirement was due to his inability to continue working due to service-connected disabilities.  The Board therefore finds that remand of a claim for TDIU is not necessary as there is no lay or medical evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  


Service Connection Claims

The Veteran contends that service connection is warranted for disabilities of the low back, bilateral shoulders, and bilateral feet and ankles as they are related to his active duty service.  The Veteran testified during the October 2012 videoconference hearing that he served as a barber during active service and was on his feet all day, six days a week, performing the duties associated with this position.  He also reported during VA examinations in July 2016 that he worked with heavy equipment during active duty which put further stress on his joints.  The Veteran relates his current low back, bilateral shoulder, and bilateral foot and ankle conditions to these activities.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The record establishes the first two elements of service connection: current diagnoses and in-service injuries.  Post-service treatment records document numerous findings of low back, shoulder, and foot/ankle arthritis, confirmed by X-rays and MRI reports.  The Veteran has also received treatment for bilateral rotator cuff tears, sinus tarsi syndrome of the feet, and pes planus.  These conditions, except for pes planus, were identified upon VA examination in July 2016.  

The Veteran also reports experiencing fatigue and pain in his joints during active duty service related to his duties as a barber.  The Veteran is competent to report the injuries he experienced during service, and although service treatment records are not available for procurement, the Board finds the Veteran's statements are credible with respect to whether an in-service injury is present.  The Board will therefore resolve any doubt in favor of the Veteran and find that current diagnoses and in-service injuries are demonstrated.  

Turning to the third element of service connection, a nexus between the current disabilities and in-service injury, the Board notes that available treatment records do not support the claims.  As noted above, the Veteran's service treatment records are not available for inclusion in the claims file, but the Veteran has reported on multiple occasions that he did not seek medical treatment for the claimed conditions while on active duty service.  The claims file does contain records of post-service private and VA medical treatment dating from February 2003, but there is some discrepancy between the Veteran's lay testimony and the contents of the post-service medical records regarding when he first began treatment for the claimed disabilities.  

The Veteran testified in October 2012 that he first sought treatment for back, shoulder, ankle, and foot pain within a year from active duty service-in approximately 1973.  Service personnel records show that the Veteran was separated from active military service in January 1970, and a November 2012 statement from a private physician (the same physician the Veteran testified first treated him in 1973) establishes that the Veteran actually began treatment in December 1991-more than 20 years after separation.  In addition, while the private physician stated in the November 2012 letter that the Veteran's chart shows "numerous notes documenting joint and back complaints, including shoulder and ankle pain," the actual first date of treatment is not specified.  

Review of the medical records submitted by the Veteran indicates a much later onset date for the disabilities on appeal then that identified during the October 2012 hearing.  In February 2003, the Veteran was seen by his private doctor for bilateral shoulder pain characterized as present for approximately two months.  Two years later, in February 2005, the same private doctor treated the Veteran for low back pain of three weeks duration and noted there was no prior history of treatment for this condition.  The Veteran began treatment at the Providence VAMC in June 2006, and first complained of foot and ankle pain in January 2007 during a VA orthopedic surgery consultation.  Thus, while the Veteran testified that he was first seen and treated for back, shoulder, and foot/ankle complaints in 1973,  review of the actual contemporaneous medical records shows the onset of these conditions was several decades after his separation from active duty.  

As the competent medical evidence establishes the onset of the claimed disabilities many years after the Veteran's separation from active duty, there are no findings of arthritis within a year from separation to allow for service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  In fact, the earliest finding of arthritis dates from February 2003, more than 30 years after the Veteran's discharge from active duty, when a private X-ray of the right shoulder showed narrowing of the right acromioclavicular joint.  The Veteran testified that he received treatment for arthritis in 1973, but given the contents of his post-service treatment records establishing the onset of shoulder, back, and foot and ankle pain decades after service, the Board cannot conclude that the Veteran manifested arthritis to a compensable degree within a year after his separation from active duty.  Thus, service connection for arthritis on a presumptive basis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The record also contains several medical opinion addressing the etiology of the Veteran's claimed disabilities.  In support of the claim is the November 2012 opinion of the Veteran's private physician.  The private doctor noted that the Veteran served as a combat barber during his two years of military service from 1968 to 1969 which required the overuse of his hands, arms, and shoulders, and involved extensive periods of time on his feet.  Based on the Veteran's time as a barber during active duty, the private physician opined that the Veteran's chronic shoulder and ankle problems first began during service and progressed since that time.  The private physician does not specifically link the Veteran's back disability to his active duty service, but the November 2012 letter does include a reference to the Veteran's back pain.  In any event, the Board finds that this opinion is of little probative value as it is not based on an accurate recitation of the facts in this case.  The November 2012 private medical opinion is based on the Veteran's in-service duties as a barber during a two year period from 1968 to 1970; however, the record establishes that the Veteran continued to work full-time as a self-employed barber after his discharge from active duty for more than 40 years.  The November 2012 private doctor only refers to the Veteran's "overuse" of his joints during service, but makes no mention or acknowledgement of the Veteran's continuous post-service work as a barber for over four decades.  The private doctor also does not acknowledge that medical treatment records date the onset of his conditions to approximately 2003, many years after his in-service barber duties.  As the November 2012 private opinion is not based on an accurate presentation of the facts, the Board finds that it is of reduced probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Weighing against the claims for service connection are the opinions of a July 2016 VA examiner and July 2016 VA Appeals Management Center (AMC) medical officer.  After physically examining the Veteran and reviewing the claims file, the July 2016 VA examiner found that the Veteran's back, shoulder, and foot/ankle conditions were all part of the aging process and were not due to any injuries that occurred more than 40 years ago during service.  The examiner noted that the Veteran worked as a barber throughout the claims period and X-rays did not establish the onset of arthritis until many years after active duty.  With respect to the specific diagnosis of sinus tarsi syndrome of the feet, the examiner found that it was a clinical finding that mainly consists of pain and tenderness of the hindfoot, between the ankle and heel.  The condition typically presents in the third or fourth decade of life and is associated with ankle sprains and instability.  The Board observes that the Veteran has not reported incurring any ankle sprains during active duty service.  The medical opinions rendered by the July 2016 VA examiner were based on physical examination of the Veteran, review of the claims file, and the accurate facts.  

The record also contains a medical opinion from a VA medical officer dated in July 2016.  As the July 2016 VA examiner did not specifically comment on the November 2012 private medical opinion, the AMC requested a supplemental medical opinion.  The medical officer reviewed the complete claims file, including the Veteran's lay statements, the November 2012 private medical opinion, and all private and VA treatment records.  The medical officer provided an opinion against service connection based on several factors, including the at least 20 year gap of time between the Veteran's active service and the onset of his conditions, the Veteran's reports that he did not seek treatment for any of the claimed conditions during service, and the nature and presentation of the Veteran's disabilities, including the various MRI and X-ray reports that establish the presence of only mild arthritis even decades after service.  The medical officer agreed with the July 2016 VA examiner that the Veteran's conditions were the result of a normal and natural aging process, and cited to a medical treatise noting that osteoarthritis is the most common type of arthritis and age is the major risk factor for its development.  This medical opinion was well-reasoned, explained, and based on a comprehensive review of the accurate facts in this case.  The Board therefore finds that the medical opinions of the July 2016 VA examiner and medical officer clearly outweigh the November 2012 private medical opinion.  

The Veteran has reported a competent history of a continuity of symptoms since service.  He testified in October 2012 that he experienced some joint discomfort during active duty service and sought treatment for pain in the back, shoulders, feet, and ankles within a year from his discharge.  He also testified that his pain and joint problems have been continuously present since that time.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.309(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds that the Veteran's reported history of continuing symptoms since service is not credible as it is inconsistent with the other evidence of record.  As noted above, the Veteran testified during the October 2012 hearing that he experienced the onset of joint pain during service and sought treatment in 1973 with his private primary care physician within a year from his separation from service.  The Veteran also reported that he has received consistent medical treatment for his joint pain since 1973.  The objective medical evidence contradicts the Veteran's lay testimony; information received from his private primary care doctor establishes that the Veteran began treatment with him in 1996 and with his partner in 1991, more than 20 years after the Veteran's discharge in January 1970.  Private treatment records also show that the Veteran reported the recent onset of shoulder and back pain when he first sought treatment for the conditions in February 2003 and February 2005, respectively.  While the Veteran has often attributed his joint pain and disabilities to his work as a barber, private and VA treatment records do not document any instances when the Veteran reported that his conditions were due to injuries incurred during service.  The Board finds that the Veteran's reports and history made for compensation purposes years after separation from active duty are not credible in light of the inconsistencies between his lay reports and the other evidence of record.  As the Veteran's history of continuous symptoms since service is not credible, service connection under 38 C.F.R. § 3.303(b) is not possible. 

The Board has also considered the Veteran's statements that his current low back, shoulder, and ankle/foot disabilities are related to injuries during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of joint pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Furthermore, the Veteran's contentions are clearly outweighed by the competent medical evidence of record, including the medical opinions of July 2016 VA examiner and AMC medical officer.  

In sum, the post-service medical evidence of record shows that the first evidence of the claimed disabilities was many years after the Veteran's separation from active duty service.  In addition, the weight of the competent medical evidence is against a link between the Veteran's current disabilities and any incident of active duty service.  The Board has also determined that the lay statements of continuous symptoms since service are not credible.  The weight of the evidence is therefore against a nexus between the claimed disabilities and military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2014).


Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The case was remanded by the Board in September 2014 for additional evidentiary development, to include obtaining updated VA medical records, contacting the Veteran to obtain information regarding his private medical treatment, and providing VA examinations and medical opinions.  The Board finds that VA has complied with the September 2014 remand orders.  Copies of VAMC records dating through May 2016 are included in the claims file and the Veteran was contacted in October 2014 and June 2016 letters and asked to submit medical release forms to allow VA to obtain copies of private treatment on his behalf.  No response to these requests was received.  

The Veteran was also provided adequate VA examinations in February 2015 and July 2016.  The examination reports include a full discussion of the Veteran's symptoms and impairment due to the service-connected anxiety disorder and are accompanied by medical opinions addressing the nature and etiology of the claimed orthopedic disabilities.  The examinations are therefore adequate and in compliance with the Board's September 2014 remand instructions.  The Board also notes that an additional medical opinion was obtained from a VA medical officer in July 2016.  

In a December 2016 post-remand brief, the Veteran's representative argues that the July 2016 VA examination and July 2016 medical officer's opinion are not adequate as they do not properly take into consideration the Veteran's reports of persistent problems with his back, shoulder, and feet since active duty service.  As discussed above, the Board finds that the Veteran's reports of continuous symptoms since service are not credible and are of no probative value.  The Board further notes that the July 2016 medical opinions were based on review of the Veteran's claims file and the nature of his disabilities as documented in objective radiographs and MRI testing.  Finally, in so far as the representative contends that the medical officer is "not credentialed," the Board finds there is no evidence that the medical officer is not competent or qualified to render a medical opinion in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (holding that VA examiners are presumed qualified to render competent medical opinion(s)).

The claims were then readjudicated in a July 2016 supplemental statement of the case (SSOC) and VA has fully complied with the remand orders of the Board.  

The Veteran's service treatment are unavailable and the Board finds that further attempts to find such records would be futile.  In May 2007, the National Personnel Records Center (NPRC) responded to a request for the Veteran's service treatment records by noting that an "extensive and thorough" search did reveal any of the requested records.  The NPRC specifically found that further efforts to locate the records would be futile.  A March 2010 letter informed the Veteran his records were missing and asked him to submit any in his possession.  No response was received.  The record also contains a March 2010 memorandum from the AOJ detailing the steps taken to obtain the missing service records.  The record does not contain any evidence indicating another possible source for the service treatment exists.

In cases such as this, the Court of Appeals for Veterans Claims (Court) has held that the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  With respect to the service connection claims on appeal, the Board resolved all doubt in favor of the Veteran and found that in-service injuries were established based on his lay testimony.  In addition, the Board notes that the Veteran has repeatedly stated that he did not seek specific treatment for any of the claimed disabilities on appeal.  The Board has also taken great care in the decision above to fully address all the Veteran's contentions.  

The Veteran's October 2012 testimony and VA treatment records contain references to several private facilities that have treated the disabilities on appeal.  The Veteran was contacted by letter in November 2011, October 2014, and June 2016, and specifically asked to complete and submit medical release forms allowing VA to obtain records of private treatment.  No response to these requests was received.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above, that VA has done its utmost to develop the evidence with respect to the Veteran's claims and any failure to develop the claims rests with the Veteran himself.



ORDER

Prior to February 2, 2015, entitlement to a 50 percent rating, but not higher, for an  anxiety disorder, not otherwise specified, is granted subject to the regulations governing the award of monetary benefits.

Beginning February 2, 2015, entitlement to a rating in excess of 70 percent for an anxiety disorder, not otherwise specified, is denied.

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a bilateral shoulder disability is denied. 

Entitlement to service connection for a bilateral foot and ankle disability is denied. 



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


